COURT OF APPEALS OF VIRGINIA


Present: Judges Annunziata, Frank and Senior Judge Bray
Argued at Chesapeake, Virginia


ANTHONY S. FORD
                                            MEMORANDUM OPINION * BY
v.   Record No. 0997-02-1                    JUDGE ROBERT P. FRANK
                                               FEBRUARY 19, 2003
COMMONWEALTH OF VIRGINIA


            FROM THE CIRCUIT COURT OF THE CITY OF NORFOLK
                         Jerome James, Judge

            Henry L. Sadler, III (Sadler & Nicholas, on
            brief), for appellant.

            Robert H. Anderson, III, Senior Assistant
            Attorney General (Jerry W. Kilgore, Attorney
            General, on brief), for appellee.


     Anthony S. Ford (appellant) was convicted of robbery and use

of a firearm in the commission of a robbery after he conditionally

pled guilty to the indictments.   On appeal, appellant claims the

trial court erred in denying his motion to suppress his statement

to the police.    Finding no error, we affirm the trial court's

judgment.

                             BACKGROUND 1

     During their investigation of a robbery in Norfolk,

Investigators Victor Powell and W.L. Garrison of the Norfolk


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
     1
       Because the circumstances of the robbery are not relevant
to this opinion, we do not summarize those facts here.
Police Department obtained information that led them to speak with

appellant on April 27, 2001.   At the time, appellant was in the

Hampton jail, held on felony charges pending in that city.

     At the beginning of the interview, Powell and Garrison

informed appellant in general terms that they were investigating a

robbery in Norfolk.    The officers reviewed a legal rights advice

form with appellant.    In response to each of the first four

questions, which listed the Miranda rights,2 appellant answered

"yes," indicating he understood the right, and he initialed the

question.   He initialed the fifth question, acknowledging that the

rights were "fully explained" to him and that he understood those

rights.   In response to the sixth question, "I further state that

I waive these rights and desire to make a statement," appellant

answered "No."   Appellant indicated "he didn't have anything to

say" to the officers.   At that point, the investigators ended the

interview and left the interview room.

     Investigator Powell testified appellant did not ask for

counsel during this interview.    According to Powell, "He just said

that he didn't have anything to say to us."   Describing his

"normal policy," Powell explained, once a suspect indicates he

understands his rights, but does "not wish to make a statement,

[does] not want to talk, then that's the end of the interview."



     2
       These rights are listed in Miranda v. Arizona, 384 U.S.
436 (1966).


                                 - 2 -
On May 1, 2001, arrest warrants for appellant were issued in the

Norfolk case.

     Appellant remained in custody in Hampton, where an attorney

was appointed to represent him.   During this time, Corporal

Curtis E. Cooper of the Hampton Police Department began talking to

appellant regarding several crimes in Hampton.    Appellant

initiated all of the meetings with Cooper.    Usually, appellant's

girlfriend contacted the corporal and asked for a meeting,

indicating appellant wanted to talk with the police.    Once or

twice, appellant may have contacted Cooper directly and said he

wished to speak with him.   On one occasion, both appellant's

girlfriend and his Hampton attorney attended the meeting.     Only

once did appellant fail to confirm his girlfriend's representation

that he wished to speak with the Hampton police, and consequently

Cooper did not speak with appellant at that time.    Otherwise,

appellant "was always ready to go over and talk."

     During a conversation in May, appellant implicated his uncle,

Carollea Ford, in several Hampton robberies.    Appellant also

indicated his uncle was involved in several Norfolk robberies,

including one involving a taxi driver. 3   Cooper contacted the

Norfolk robbery squad and relayed this information to a sergeant.

     On June 7, 2001, Cooper and appellant met again at

appellant's request.   Appellant offered more information on


     3
         The instant offense involved robbery of a taxi driver.


                                - 3 -
Carollea Ford's involvement in the Norfolk robberies.    Cooper

testified appellant did not request to have counsel present.

     That same day, Powell and Garrison went to the Hampton Police

Department expecting to speak with Carollea Ford.    According to

Powell, a Hampton officer had contacted him, indicating Carollea

Ford had agreed to speak with the Norfolk investigators about

several robberies. 4   Carollea Ford was under arrest in Hampton,

but he had been transferred from the Hampton jail to a regional

facility.   Powell was "totally surprised" when he learned that

appellant was in the police interview room.

     After realizing the confusion, Powell told Cooper that

appellant had indicated during an earlier meeting that he did not

want to speak with the Norfolk police.    Cooper returned to the

interview room and spoke with appellant.    Cooper "came back out

and told [Powell] that [appellant] was willing to talk . . . in

connection with his uncle's involvement in the Norfolk robberies."

     Powell then entered the interview room and confirmed that

appellant would speak with him.    Powell re-advised appellant of

the Miranda rights.    Appellant signed and initialed the same

Miranda rights form, although this time he indicated he wanted to

waive those rights and make a statement.    At no time did appellant


     4
       At trial, the officers from the various jurisdictions
speculated that the message left by Cooper might have been
misconstrued, giving Powell the impression that the uncle,
rather then appellant, had information pertinent to the
investigations.


                                - 4 -
ask for counsel or indicate he did not want to speak to the

police. 5   Appellant then gave a taped statement about the Norfolk

robbery.

     At the suppression hearing, appellant testified he asked for

counsel at both the April 27th and the June 7th interviews.    He

also testified he did not initiate or agree to the June 7th

meeting with the Norfolk police.

     The trial court denied the motion to suppress, making a

number of factual findings.    The court found "credible evidence"

proved that "some confusion" caused Powell and Garrison to return

to Hampton on June 7, 2001, in the mistaken belief that they could

speak with Carollea Ford.    After being informed appellant was the

person who wanted to speak with them, the Norfolk investigators

obtained appellant's acknowledgement that he indeed wished to

speak with them.    The trial court further found appellant

initiated the June 7, 2001 interview with the Norfolk police.    The

court concluded:

            So, it's my determination that this
            defendant did, in fact, initiate those
            inquiries, and these detectives did, in
            fact, readvise him of his rights as was
            stated [in the legal rights advice form
            dated June 7, 2001], and this defendant did,
            in fact, freely and voluntarily and
            intelligently give a taped statement to the
            Norfolk Police Department.

     5
       The Norfolk investigators did not attempt to speak with
appellant's Hampton attorney, because their case was not "related
to anything that occurred in Hampton." They were unsure whether
appellant had Norfolk counsel at that time.


                                - 5 -
     The trial court did not clearly address whether appellant

initially asked for counsel. 6   However, after conducting an

Edwards v. Arizona, 451 U.S. 477 (1981), analysis, the trial

court concluded appellant did initiate the June 7 meeting with

the police.

                             ANALYSIS

     Appellant argues he invoked his right to counsel at the

April 27 interview with the Norfolk detectives, thus preventing

police from re-initiating any discussion with him under the

principles established in Edwards.       He contends, since he did

not initiate the second meeting with the Norfolk investigators,

the trial court should have suppressed the confession.      The

Commonwealth argues appellant did not invoke his right to

counsel.   Therefore, the Commonwealth need not prove appellant

initiated the June 7th interview.    Alternatively, the

Commonwealth argues appellant did, in fact, initiate that

conversation.   For the purposes of our analysis, we assume

without deciding that appellant invoked his right to counsel at

the April 27th interrogation.

           In reviewing a trial court's denial of a
           motion to suppress, we view the evidence in
           the light most favorable to the Commonwealth
           as the party that prevailed below, and grant

     6
       At oral argument, appellant's counsel relied upon a
transcript of the suppression hearing that differed in some
respects from the transcript filed with this Court. As we can
consider only the official record sent to this Court, see Rules
5A:10, 5A:25(h), we do not address these differences.


                                 - 6 -
             to its evidence "all reasonable inferences
             deducible therefrom." Giles v.
             Commonwealth, 28 Va. App. 527, 532, 507
             S.E.2d 102, 105 (1998) (citation omitted).
             In addition, we review the trial court's
             findings of historical fact only for "clear
             error," but we review de novo the trial
             court's application of defined legal
             standards to the particular facts of a case.
             See Ford v. Commonwealth, 28 Va. App. 249,
             255, 503 S.E.2d 803, 805 (1998); see also
             Ornelas v. United States, 517 U.S. 690, 700
             (1996).

Watts v. Commonwealth, 38 Va. App. 206, 213, 562 S.E.2d 699,

702-03 (2002).

     When a defendant previously has invoked his right to have

an attorney present during questioning, the courts use a

three-part test to determine whether the Commonwealth has proven

a subsequent confession is admissible.     See Quinn v.

Commonwealth, 25 Va. App. 702, 712, 492 S.E.2d 470, 475 (1997);

Giles v. Commonwealth, 28 Va. App. 527, 532, 507 S.E.2d 102, 105

(1998); Potts v. Commonwealth, 35 Va. App. 485, 493, 546 S.E.2d

229, 233, aff'd, 37 Va. App. 64, 553 S.E.2d 560 (2001) (en

banc).     First, the defendant must clearly invoke his right to

counsel.    Second, the defendant must initiate the further

discussion with the police.    Third, the defendant's subsequent

waiver of the invoked right to counsel must be knowingly,

intelligently, and voluntarily made.     Here, appellant argues

only that the Commonwealth failed to prove the second prong of

this test.



                                 - 7 -
     We find the trial court correctly admitted appellant's

confession.    Appellant initiated contact with the police.    The

police did not approach him.

     First, appellant is correct that Corporal Cooper could not

approach him and initiate an interrogation, even though he did

not know about the previous invocation of his right to an

attorney.     See Arizona v. Roberson, 486 U.S. 675, 687-89 (1988);

Quinn, 25 Va. App. at 717-18, 492 S.E.2d at 478.    However,

Corporal Cooper did not initiate any interviews.

     The evidence, viewed in the light most favorable to the

Commonwealth, proved appellant's girlfriend, at his request,

contacted Corporal Cooper to discuss various crimes in Hampton.

Apparently, appellant wished to implicate his uncle in hopes of

having some charges against him dismissed. 7   During these

discussions, appellant began discussing the Norfolk robberies.

Clearly, Cooper did not initiate the discussions with appellant

nor did he initiate the topic of the Norfolk robberies.

Appellant's statements to Cooper "show[ed] a willingness to

further discuss" the Norfolk investigation.     Potts, 35 Va. App.

at 495, 546 S.E.2d at 234.     See also Foster v. Commonwealth, 8

Va. App. 167, 174, 380 S.E.2d 12, 16 (1989) (explaining, when a

defendant shows "'a willingness and a desire for a generalized


     7
       Based on information he provided to Corporal Cooper during
one of these discussions, further evidence on one robbery was
collected. As a result, one of the charges pending against
appellant in Hampton was dismissed.

                                 - 8 -
discussion about the investigation,'" he has initiated further

conversations with the police (quoting Oregon v. Bradshaw, 462

U.S. 1039, 1045-46 (1983))).

       Once appellant indicated his willingness to discuss the

robberies, the "'police legitimately may inquire whether a

suspect has changed his mind about speaking to them without an

attorney.'"    Foster, 8 Va. App. at 174, 380 S.E.2d at 16

(quoting Edwards, 451 U.S. at 490).     Appellant initiated the

discussion of the Norfolk crimes while Cooper was interviewing

him.   The corporal then asked if appellant was willing to talk

to the Norfolk officers about these crimes, which were

irrelevant to Cooper's investigation.    Cooper's question was a

"legitimate inquiry as to whether [appellant] had changed his

mind" and now wanted to talk to the Norfolk police about those

incidents.    Giles, 28 Va. App. at 535, 507 S.E.2d at 107.

       When Cooper entered the interrogation room on June 7th,

appellant had already provided information on the Norfolk

robberies.    By asking if appellant was willing to talk to the

Norfolk officers, Corporal Cooper simply verified appellant's

interest in talking to the police.

       The fact finder concluded appellant initiated the

subsequent conversation with the Norfolk police.    The record

supports that finding.   Accordingly, we affirm the decision of

the trial court.

                                                             Affirmed.

                                - 9 -